 Case 2:18-cv-14105-JMV-MF Document 15 Filed 11/02/18 Page 1 of 2 PageID: 142



DUNLAP BENNETT & LUDWIG, PLLC
Rolando A. Diaz
DUNLAP BENNETT & LUDWIG PLLC
1000 N. West St. #1203
Wilmington, Delaware 19801
(302) 261-8660

David Ludwig (admitted pro hac vice)
DUNLAP BENNETT & LUDWIG PLLC
1717 Pennsylvania Avenue, NW
Suite 1025
Washington, DC 20006
(202) 316-8558

Geoffrey M. Dureska (admitted pro hac vice)
DUNLAP BENNETT & LUDWIG PLLC
1870 The Exchange, SE, Suite 200
Atlanta, GA 30339
(404) 596-5283

Attorneys for Defendant FH Group International, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



                                                            Civil Action No. 2:18-cv-14105
DAY TO DAY IMPORTS, INC.,                                              (JMV-MF)
     Plaintiff
                                                           REQUEST BY LOCAL COUNSEL
     v.                                                   FOR PRO HAC VICE ATTORNEY
                                                            TO RECEIVE ELECTRONIC
                                                                 NOTIFICATION
FH GROUP INTERNATIONAL, New Jersey
Corporation; and DOES 1 – 10,                                      Filed Electronically
      Defendants


       Request is hereby made by local counsel for pro hac vice counsel, David Ludwig, to
receive electronic notification in the within matter, and it is represented that:

          1. An Order of the Court granting a motion for David Ludwig to appear pro hac vice in
             the within matter was entered on October 24, 2018 (Dkt. 13); and
Case 2:18-cv-14105-JMV-MF Document 15 Filed 11/02/18 Page 2 of 2 PageID: 143



     2. The Admission Fee, in the amount of $150.00, pursuant to L.Civ.R 101.1(c)(3), has
        been paid to the Clerk of the Court.

     Dated: October 30, 2018

                                         By: s/ Rolando A. Diaz_____________
                                         Rolando A. Diaz
                                         DUNLAP BENNETT & LUDWIG PLLC
                                         1000 N. West St. #1203
                                         Wilmington, Delaware 19801
                                         Tel.: (302) 261-8660


PRO HAC VICE ATTORNEY INFORMATION
David Ludwig
Dunlap Bennett & Ludwig PLLC
1717 Pennsylvania Avenue, NW
Suite 1025
Washington, D.C. 20006
Tel.: (202) 316-8558
Fax: (202) 318-0242
E-mail: dludwig@dbllawyers.com




                                            2
